   Case: 2:20-cv-00985-KAJ Doc #: 55 Filed: 10/05/20 Page: 1 of 6 PAGEID #: 386




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


KELLEE KENDELL,

                       Plaintiff,

       v.                                             Civil Action 2:20-cv-985
                                                      Magistrate Judge Jolson
CLEMENT BURR SHANKLIN, et al.,


                       Defendants.


                                     OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Rule 37 Motion for Order Compelling

Compliance with Discovery Requests. (Doc. 46). Plaintiff’s Motion is GRANTED in part and

DENIED in part. Because the Clerk entered default as to Defendant Pinnacle Global Investments,

LLC, (see Doc. 47), and because George Shanklin and Dolly Days are no longer Defendants in

this case, (see id.), Plaintiff’s Motion to Compel Discovery from these Defendants is DENIED as

moot. Plaintiff’s Motion to Compel Defendant Clement Shanklin’s discovery responses is

GRANTED, and Defendant Shanklin is DIRECTED to respond to Plaintiff’s discovery requests

within twenty-eight (28) days of the date of this Opinion and Order. Plaintiff and Defendant

Shanklin are ORDERED to file a joint status report within fourteen (14) days of Defendant’s

discovery responses, updating the Court on the status of that discovery. Plaintiff’s request for fees

and expenses associated with the instant Motion is HELD IN ABEYANCE pending Defendant’s

compliance with this Opinion and Order.
    Case: 2:20-cv-00985-KAJ Doc #: 55 Filed: 10/05/20 Page: 2 of 6 PAGEID #: 387




   I.       BACKGROUND

         On May 27, 2020, Plaintiff served her second set of discovery requests, consisting of 33

interrogatories, 31 requests for documents, and 17 requests for admissions. (See generally

Doc. 46-1). Plaintiff, on multiple occasions, requested Defendant Shanklin’s response, (see

generally Doc. 46), but was unsuccessful. So Plaintiff moved to compel on August 21, 2020,

(Doc. 46) and, on September 4, 2020, the Court directed Defendant Shanklin to respond to

Plaintiff’s Motion within two weeks (Doc. 47). This matter is now ripe for resolution. (See Docs.

46, 49, 51).

   II.      STANDARD

         Rule 26(b) of the Federal Rules of Civil Procedure provides that “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case.” Rule 37 of the Federal Rules of Civil Procedure permits a

discovering party to file a motion for an order compelling discovery if another party fails to

respond to discovery requests, provided that the motion to compel includes a certification that the

movant has in good faith conferred or attempted to confer with the party failing to respond to the

requests. Fed. R. Civ. P. 37(a). Rule 37 allows for a motion to compel discovery when a party

fails to answer interrogatories submitted under Rule 33 or to provide proper responses to requests

for production of documents under Rule 34. See Fed. R. Civ. P. 37(a)(1), (3).

         “The proponent of a motion to compel discovery bears the initial burden of proving that

the information sought is relevant.” Gruenbaum v. Werner Enters., Inc., 270 F.R.D. 298, 302

(S.D. Ohio 2010) (citation omitted). “Relevant evidence” is evidence that “has any tendency to

make a fact more or less probable than it would be without the evidence” and “the fact is of

consequence in determining the action.” Fed. R. Evid. 401. “While relevancy is broad, ‘district



                                                    2
    Case: 2:20-cv-00985-KAJ Doc #: 55 Filed: 10/05/20 Page: 3 of 6 PAGEID #: 388




courts have discretion to limit the scope of discovery [when] the information sought is overly broad

or would prove unduly burdensome to produce.’” Plain Local Sch. Dist. Bd. of Educ. v. DeWine,

335 F.R.D. 115, 119 (N.D. Ohio 2020) (alteration in original) (quoting Surles ex rel. Johnson v.

Greyhound, Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007)). At base, “the scope of discovery is

within the sound discretion of the trial court.” Stumph v. Spring View Physician Practices, LLC,

No. 3:19-CV-00053-LLK, 2020 WL 68587, at *2 (W.D. Ky. Jan. 7, 2020) (quotation marks and

citations omitted).

   III.      DISCUSSION

          Up front, the Court notes that, while Plaintiff failed to comply with this Court’s

requirement that the parties arrange a conference with the Undersigned before filing a discovery

motion, (see Doc. 38 at 2–3), she complied with Rule 37’s procedural requirement to certify that

she conferred with Defendant in an effort to avoid court action. See Fed. R. Civ. P. 37(a)(1).

Specifically, Plaintiff certifies that she served Defendant Shanklin with her first set of

interrogatories, second request for production of documents, and first request for admissions on

May 27, 2020. (Doc. 46 at 5). On June 30, when she had not received a response from Defendant,

Plaintiff “requested compliance with her discovery request.” (Id.). Defendant apparently “refused

to comply.” (Id.). Following the dissolution of their tentative settlement agreement, Plaintiff again

requested the outstanding discovery. (Id. at 6). Still, Defendant “refused to respond.” (Id.).

          “[I]t is important for all litigants, including those proceeding without counsel,” like

Defendant here, “to understand that the Federal Rules of Civil Procedure authorize extremely

broad discovery.” Ward v. Am. Pizza Co., 279 F.R.D. 451, 457 (S.D. Ohio 2012) (citations

omitted). Importantly, although Defendant “is acting pro se without counsel, this does not excuse

[him] from producing discovery.” Id. (citing In re Family Resorts of Am., Inc., 972 F.2d 347 (6th



                                                     3
   Case: 2:20-cv-00985-KAJ Doc #: 55 Filed: 10/05/20 Page: 4 of 6 PAGEID #: 389




Cir. 1992)). “The Court of Appeals has made clear that ‘while pro se litigants may be entitled to

some latitude when dealing with sophisticated legal issues, acknowledging their lack of formal

training, there is no cause for extending this margin to straightforward procedural requirements

that a layperson can comprehend as easily as a lawyer.’” Ward, 279 F.R.D. at 457 (quoting

Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991)).

       Defendant “has offered no [] reason for [his] failure to provide discovery nor has [he]

provided any specific objection to any discovery request.” Ward, 279 F.R.D. at 458. Rather, in

responding to Plaintiff’s Motion to Compel, Defendant appears to believe he is not required to

produce discovery because, from his perspective, Plaintiff’s case is “a trivial and untrue legal

pursuit[.]” (Doc. 49 at 1). But the Court has permitted Plaintiff’s claims against Defendant

Shanklin to proceed past the pleadings, meaning the parties must now engage in discovery. Indeed,

“[i]nformation subject to disclosure during discovery need not relate directly to the merits or

defenses of the parties. Rather, it may also relate to any of the myriad of fact-oriented issues that

arise in connection with the litigation.” Ward, 279 F.R.D. at 458.

       Defendant also cursorily asserts that the “documents requested and the questions posed are

not relevant to the lawsuit” and that Plaintiff has not shown “good cause” for requesting such

discovery. (Doc. 49 at 1–2). Defendant misunderstands how the rules governing discovery work.

As noted, Rule 26 “is liberally construed in favor of allowing discovery.” Ward, 279 F.R.D. at

457 (citing Dunn v. Midwestern Indemnity, 88 F.R.D. 191, 195 (S.D. Ohio 1980)). True, “the

Court has the duty to deny discovery directed to matters not legitimately within the scope of Rule

26, and to use its broad discretionary power to protect a party or person from harassment or

oppression that may result even from a facially appropriate discovery request.” Ward, 279 F.R.D.

at 458 (citation omitted). The Court may also “limit or even preclude discovery which . . . is



                                                     4
    Case: 2:20-cv-00985-KAJ Doc #: 55 Filed: 10/05/20 Page: 5 of 6 PAGEID #: 390




unreasonably duplicative, or the burden of providing discovery outweighs the benefits[.]” Id.

(citing Fed. R. Civ. P. 26(b)(2)).

         But Defendant is still required to respond to Plaintiff’s requests for discovery and raise any

such objection in that response. See, e.g., Ward, 279 F.R.D. at 458 (“Ms. Ward has offered no

other reason for her failure to provide discovery nor has she provided any specific objection to any

discovery request. Consequently, the motion to compel will be granted and Ms. Ward will be

directed to provide the requested discovery . . . within fourteen days.”). Accordingly, Plaintiff’s

Motion to Compel Defendant’s discovery responses is GRANTED, and Defendant Shanklin is

ORDERED to respond to these requests within twenty-eight (28) days of the date of this Opinion

and Order. Should he fail to comply with this Order, the Court will consider Plaintiff’s request for

fees and expenses at that time.

   IV.      CONCLUSION

         For the foregoing reasons, Plaintiff’s Motion to Compel (Doc. 46) is GRANTED in part

and DENIED in part. Because the Clerk entered default as to Defendant Pinnacle Global

Investments, LLC, (see Doc. 47), and because George Shanklin and Dolly Days are no longer

Defendants in this case, (see id.), Plaintiff’s Motion to Compel Discovery from these Defendants

is DENIED as moot. Plaintiff’s Motion to Compel Defendant Clement Shanklin’s discovery

responses is GRANTED, and Defendant Shanklin is DIRECTED to respond to Plaintiff’s

discovery requests within twenty-eight (28) days of the date of this Opinion and Order. Plaintiff

and Defendant Shanklin are ORDERED to file a joint status report within fourteen (14) days of

Defendant’s discovery responses, updating the Court on the status of that discovery. Plaintiff’s

request for fees and expenses associated with the instant Motion is HELD IN ABEYANCE

pending Defendant’s compliance with this Opinion and Order.



                                                       5
   Case: 2:20-cv-00985-KAJ Doc #: 55 Filed: 10/05/20 Page: 6 of 6 PAGEID #: 391




      IT IS SO ORDERED.

Date: October 5, 2020                       /s/ Kimberly A. Jolson
                                            KIMBERLY A. JOLSON
                                            UNITED STATES MAGISTRATE JUDGE




                                           6
